FILED
                             NOT FOR PUBLICATION                             OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUNFA LI,                                         No. 12-73084

               Petitioner,                        Agency No. A088-574-751

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Junfa Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and

we deny the petition for review.

      Relying on evidence that Li lived safely in other parts of China for 20 years

before coming to the United States, the agency found that even if Li suffered past

persecution his presumption of a well-founded fear of future persecution was

rebutted because Li could reasonably relocate to another part of China. Substantial

evidence supports the agency’s finding. See Melkonian v. Ashcroft, 320 F.3d 1061,

1070 (9th Cir. 2003) (presumption is overcome where a preponderance of the

evidence shows “that the applicant can reasonably relocate internally to an area of

safety”); Gonzalez-Hernandez, 336 F.3d at 999 (a period of relocation without

harm is “highly relevant”).

      Because Li did not demonstrate eligibility for asylum, it follows that he did

not satisfy the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Li failed to demonstrate it is more likely than not he will be tortured by or




                                        2                                      12-73084
with the consent or acquiescence of the government if returned to China. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                      3                                    12-73084